Citation Nr: 1137658	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Air Force from August 1967 to August 1971, during which time he worked as a helicopter mechanic and spent one year in the Vietnam theater of operations.  He joined the Army National Guard in January 1976.  During his National Guard service, he was called to AD from November 1990 to June 1991, and spent four months in the Southwest Asia theater of operations.  Other than those periods of AD, he had once-a-month weekend periods of inactive duty for training (IADT), and once-a-year two-week periods of active duty for training (ADT), all with the National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2011 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

The competent and probative evidence is at least in approximate balance as to whether the Veteran's tinnitus was incurred during active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred during active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
B.  Facts and Analysis
 
In this case, the Veteran contends that he has bilateral tinnitus resulting from working around helicopters during active service.  His service personnel records show that he worked as a helicopter mechanic during his first period of AD from August 1967 to August 1971, and he testified at a 2011 Board hearing that he worked as a civilian helicopter mechanic for the National Guard from January 1976 to March 1998.  

His service treatment records (STRs) from both his Air Force and National Guard service are negative for any complaints or reports of tinnitus.  Audiograms also showed normal hearing throughout his service, including those conducted at a June 1971 Air Force separation examination, a January 1976 National Guard enlistment examination, a November 1990 examination (the month he entered an AD period for the Army National Guard), an April 1991 examination, and a December 1995 examination.

His Air Force STRs do show that he sustained a complete rupture of his right tympanic membrane in September 1969.  The Veteran states that ringing in his ears began at this time, but then lessened to the point where he did not notice it.  

Following his retirement from the National Guard, the Veteran's medical records indicate that his tinnitus began sometime in the 1990s.  

In October 2009, the Veteran sought treatment at Sew ENT Clinic, where he reported ongoing constant bilateral tinnitus.  It was noted that he worked around helicopters in the military, and the diagnosis was chronic tinnitus secondary to noise induced trauma.

He was afforded a VA examination in November 2009.  He stated that, as a helicopter repairman during active service, he was exposed to the noise of helicopters, generators, and trucks, as well as explosions from mortar attacks and weapons qualification.  He was also exposed to helicopters in the National Guard.  In addition, he worked at a window factory and was exposed to power saws for four years.  Recreational noise exposure included hunting, power tools, and motorcycles.  He said the tinnitus began possibly in the military, but at least by 1997.  The examiner stated that he could not give an opinion regarding whether tinnitus was related to military noise exposure without resort to mere speculation, noting that the Veteran could not determine whether the date of onset was during military service.  

In November 2010, an audiologist, B.C., conducted an audiologic evaluation.  He noted constant, ringing tinnitus for the past 15 years (placing its inception in 1995), a history of occupational noise exposure, and a history of a right eardrum rupture during military service in Vietnam.  There was normal hearing sensitivity in each ear.  After reviewing the Veteran's history and service records, the audiologist opined that it is as likely as not that the tinnitus is the result of noise exposure related to military service.

The Board obtained a medical opinion from Dr. M.T., an otolaryngologist at the Alexandria VAMC, in August 2011.  The doctor reviewed the Veteran's claims file, including pertinent audiograms conducted in July 2008 and November 2010, as well as the report of the audiologist, B.C.  The doctor stated he was in complete agreement with the audiologist that the Veteran's hearing was within normal limits, and also in agreement regarding the cause of his tinnitus.  Specifically, Dr. M.T. stated that it is as likely as not that the tinnitus is the result of his long term exposure to loud noises during active military service as a helicopter mechanic, as well as during his National Guard service as a helicopter service technician.  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus was caused by noise exposure in active service.  The only competent medical opinions are in favor of such a finding.  

In addition, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the current ringing in his ears, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board also finds his statements to be credible.  Although his STRs do not document complaints of tinnitus, his service personnel records confirm exposure to noise, and the competent medical opinions are in favor of a grant of service connection.  

Thus, considering the statements of the Veteran as to his tinnitus during and after service, as well as the competent medical evidence, the Board will give the benefit of the doubt to the Veteran and grant the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).  
       


ORDER

Service connection for tinnitus is granted.  



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


